Mr. Chief Justice Prewitt
delivered the opinion of the Court.
This is a "Workman’s Compensation Case and there is no question made but what he received an accidental *175injury in the course of his employment, and in this accident the petitioner below lost all of the toes on his right foot as well as suffering injury to the remainder of his foot, and body as a whole.
The only question made here is that the court below was in error in not limiting the recovery to the loss of his toes, and also in error in allowing petitioner compensation for permanent, partial disability of 50% to the body as a whole.
The petitioner introduced in evidence Doctor Kemp Davis, a surgeon at Morristown, Tennessee, whose qualifications were admitted by the defendant company.
Doctor Davis testified that he had seen petitioner and treated him on March 22, 1961. This was nine months after the accident and about one month after petitioner was released from orthopedic treatment.
This physician testified that the petitioner was still under his care, and would probably require treatment for some three months after date of trial. Doctor Davis’ symptomatic finding included pain, swelling in the right foot and ankle, pain in the muscles of the leg and back.
The petitioner, at the time of his injury, was a laboring man, 51 years of age and was employed as a turning lathe operator by Gluck Bros. Inc.
This physician testified that this toe injury had affected other parts of his body and that, in his opinion, the petitioner is 50% permanently, partially disabled. The defendant company saw fit not to introduce any proof.
It should be emphasized that the petitioner is a day laborer, and the Court can see especially from the testi*176mony of Doctor Davis, that petitioner was so injured that he is materially affected in his work. See Thornton v. R.C.A. Service Co., 188 Tenn. 644, 221 S.W.2d 954; Matthews v. Hardaway Contracting Co., 179 Tenn. 98, 163 S.W.2d 59.
We, therefore, hold that there was an abundance of material evidence to support the finding of the trial judge and all assignments of error must be overruled and the judgment of the lower court is affirmed.
Burnett, Felts, White and Dyer, Justices, concur.